Exhibit LACLEDE GAS COMPANY STATEMENTS OF INCOME (UNAUDITED) Three Months Ended December 31, (Thousands) 2009 2008 Operating Revenues: Utility $ 282,929 $ 358,101 Other 10,325 597 Total Operating Revenues 293,254 358,698 Operating Expenses: Utility Natural and propane gas 182,000 254,897 Other operation expenses 37,463 36,301 Maintenance 6,174 6,534 Depreciation and amortization 9,363 9,119 Taxes, other than income taxes 16,224 18,358 Total Utility Operating Expenses 251,224 325,209 Other 4,328 530 Total Operating Expenses 255,552 325,739 Operating Income 37,702 32,959 Other Income and (Income Deductions) – Net 1,510 610 Interest Charges: Interest on long-term debt 6,146 6,146 Other interest charges 563 3,189 Total Interest Charges 6,709 9,335 Income Before Income Taxes 32,503 24,234 Income Tax Expense 11,437 8,037 Net Income 21,066 16,197 Dividends on Redeemable Preferred Stock — 8 Earnings Applicable to Common Stock $ 21,066 $ 16,189 See Notes to Financial Statements. 1 LACLEDE GAS COMPANY STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended December 31, (Thousands) 2009 2008 Net Income $ 21,066 $ 16,197 Other Comprehensive Income, Before Tax: Net gains (losses) on cash flow hedging derivative instruments: Net hedging gain arising during the period 166 — Reclassification adjustment for gains included in net income (62 ) — Net unrealized gains on cash flow hedging derivative instruments 104 — Amortization of actuarial loss included in net periodic pension and postretirement benefit cost 98 50 Other Comprehensive Income, Before Tax 202 50 Income Tax Expense Related to Items of Other Comprehensive Income 78 17 Other Comprehensive Income, Net of Tax 124 33 Comprehensive Income $ 21,190 $ 16,230 See Notes to Financial Statements. 2 LACLEDE GAS COMPANY BALANCE SHEETS (UNAUDITED) Dec. 31, Sept. 30, Dec. 31, (Thousands) 2009 2009 2008 ASSETS Utility Plant $ 1,288,862 $ 1,280,238 $ 1,239,063 Less:Accumulated depreciation and amortization 429,892 424,309 410,662 Net Utility Plant 858,970 855,929 828,401 Other Property and Investments 41,988 40,549 37,239 Current Assets: Cash and cash equivalents 7,925 1,402 1,821 Accounts receivable: Utility 159,423 81,262 208,744 Non-utility 1,434 1,634 1,640 Associated companies 735 375 3,478 Other 15,277 4,731 4,991 Allowances for doubtful accounts (7,928 ) (10,791 ) (8,331 ) Inventories: Natural gas stored underground at LIFO cost 88,204 93,313 197,360 Propane gas at FIFO cost 15,649 19,847 19,871 Materials, supplies, and merchandise at average cost 4,037 4,032 5,227 Derivative instrument assets 7,505 12,369 23,203 Unamortized purchased gas adjustments — — 24,149 Prepayments and other 6,759 7,547 6,300 Total Current Assets 299,020 215,721 488,453 Deferred Charges: Regulatory assets 467,130 482,999 354,274 Other 6,640 5,089 5,844 Total Deferred Charges 473,770 488,088 360,118 Total Assets $ 1,673,748 $ 1,600,287 $ 1,714,211 3 LACLEDE GAS COMPANY BALANCE SHEETS (Continued) (UNAUDITED) Dec. 31, Sept. 30, Dec. 31, (Thousands, except share amounts) 2009 2009 2008 CAPITALIZATION AND LIABILITIES Capitalization: Common stock and Paid-in capital (11,644, 11,634, and 11,603 shares issued, respectively) $ 204,724 $ 203,754 $ 200,001 Retained earnings 213,726 201,450 210,205 Accumulated other comprehensive loss (2,495 ) (2,619 ) (1,757 ) Total Common Stock Equity 415,955 402,585 408,449 Redeemable preferred stock (less current sinking fund requirements) — — 467 Long-term debt 364,254 389,240 389,196 Total Capitalization 780,209 791,825 798,112 Current Liabilities: Notes payable 145,150 129,800 263,500 Notes payable – associated companies — — 52,594 Accounts payable 65,378 30,220 71,584 Accounts payable – associated companies 8 — 6 Advance customer billings 10,421 21,140 16,578 Current portion of long-term debt and preferred stock 25,000 — 160 Wages and compensation accrued 11,715 12,682 14,063 Dividends payable 8,790 8,535 8,676 Customer deposits 12,163 12,400 13,772 Interest accrued 6,217 9,943 6,825 Taxes accrued 22,778 12,414 30,118 Unamortized purchased gas adjustments 4,741 3,130 — Deferred income taxes current 5,169 912 5,791 Other 19,510 10,737 16,386 Total Current Liabilities 337,040 251,913 500,053 Deferred Credits and Other Liabilities: Deferred income taxes 256,339 256,381 215,860 Unamortized investment tax credits 3,700 3,754 3,918 Pension and postretirement benefit costs 201,659 202,681 103,507 Asset retirement obligations 25,876 25,495 27,220 Regulatory liabilities 44,681 44,225 42,639 Other 24,244 24,013 22,902 Total Deferred Credits and Other Liabilities 556,499 556,549 416,046 Total Capitalization and Liabilities $ 1,673,748 $ 1,600,287 $ 1,714,211 See Notes to Financial Statements. 4 LACLEDE GAS COMPANY STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended December 31, (Thousands) 2009 2008 Operating Activities: Net Income $ 21,066 $ 16,197 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 9,363 9,119 Deferred income taxes and investment tax credits (3,561 ) (11,900 ) Other – net 326 1,950 Changes in assets and liabilities: Accounts receivable – net (91,730 ) (114,809 ) Unamortized purchased gas adjustments 1,611 9,262 Deferred purchased gas costs 23,609 (14,832 ) Accounts payable 35,998 14,875 Advance customer billings – net (10,719 ) (8,970 ) Taxes accrued 10,268 19,660 Natural gas stored underground 5,109 8,834 Other assets and liabilities (1,019 ) 33,907 Net cash provided by (used in) operating activities 321 (36,707 ) Investing Activities: Capital expenditures (11,065 ) (13,997 ) Other investments (954 ) (824 ) Net cash used in investing activities (12,019 ) (14,821 ) Financing Activities: Issuance of short-term debt – net 15,350 10,978 Changes in book overdrafts 11,028 6,115 Dividends paid (8,535 ) (8,255 ) Issuance of common stock to Laclede Group 346 40,868 Excess tax benefits from stock-based compensation 32 595 Other — (115 ) Net cash provided by financing activities 18,221 50,186 Net Increase (Decrease) in Cash and Cash Equivalents 6,523 (1,342 ) Cash and Cash Equivalents at Beginning of Period 1,402 3,163 Cash and Cash Equivalents at End of Period $ 7,925 $ 1,821 Supplemental Disclosure of Cash Paid (Refunded) During the Period for: Interest $ 10,294 $ 12,503 Income taxes (16 ) 76 See Notes to Financial Statements. 5 LACLEDE GAS COMPANY NOTES TO FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These notes are an integral part of the accompanying financial statements of Laclede Gas Company (Laclede Gas or the Utility). In the opinion of Laclede Gas, this interim report includes all adjustments (consisting of only normal recurring accruals) necessary for the fair presentation of the results of operations for the periods presented. This Form 10-Q should be read in conjunction with the Notes to Financial Statements contained in Laclede Gas’ Fiscal Year2009 Form 10-K. Laclede Gas is a regulated natural gas distribution utility having a material seasonal cycle. As a result, these interim statements of income for Laclede Gas are not necessarily indicative of annual results or representative of succeeding quarters of the fiscal year. Due to the seasonal nature of the business of Laclede Gas, earnings are typically concentrated in the November through April period, which generally corresponds with the heating season. BASIS OF PRESENTATION - In compliance with generally accepted accounting principles, transactions between
